Name: Commission Regulation (EEC) No 663/87 of 5 March 1987 amending for the second time Regulation (EEC) No 2025/86 fixing countervailing charges on seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 3 . 87 Official Journal of the European Communities No L 63/25 COMMISSION REGULATION (EEC) No 663/87 of 5 March 1987 amending for the second time Regulation (EEC) No 2025/86 fixing countervailing charges on seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Saving regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 2358/71 jf 26 October 1971 on the common organization of the market in seeds ('), as last amended by Regulation (EEC) No 1355/86 (2), and in particular Article 6 (5) thereof, Whereas Commission Regulation (EEC) No 2025/86 (3), is amended by Regulation (EEC) No 316/87 (4), fixed countervailing . charges on seeds in respect of a certain type of hybrid maize for sowing ; Whereas, since that time, a significant variation has been recorded in the free-at-frontier offer prices which, under :he terms of Article 4 (2) of Commission Regulation (EEC) No 1 665/72 (*), requires that these charges be amended ; Whereas the measures provided for in this Regulation art in accordance with the opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2025/86 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 9 March 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 March 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 246, 5 . 11 . 1971 , p. 1 . I1) OJ No L 118 , 7 . 5 . 1986, p. 1 . (3) OJ No L 173, 1 . 7 . 1986, p. 38 . 4 OJ No L 30 , 31 . 1 . 1987, p. 69 . (*) OJ No L 175, 2. 8 . 1972, p. 49. No L 63/26 Official Journal of the European Communities 6. 3 . 87 ANNEX Countervailing charge on hybrid maize for sowing . (ECU/100 kg) CCT heading number Description Amount of countervailing charge (') Country of origin ex 10.05 Maize : | A. Hybrid for sowing : ||I I. Double hybrids and top cross 4,4 Yugoslavia hybrids 6,5 30,7 30,7 Austria Romania Other countries (2) II . Three cross hybrids 11 Romania 17,2 18,9 Yugoslavia Hungary ll 43,3 Argentina I 43,3 Other countries (3) III . Single hybrids 5,3 Bulgaria 21,2 Romania 51 USA l \ 53 Austria 63,4 Hungary 77,3 98,8 98,8 Yugoslavia Canada Other countries (') The countervailing charge may not exceed 4 % of the customs value. In the case of Spain and Portugal it may not exceed the rate obtained by alignment on the CCT in accordance with the timetable specified in the Act of Accession . (2) With the exception of Canada, Hungary and USA. (3) With the exception of Canada, USA, Chile, Japan and Austria.